Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 & 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Publication No. 2016/0132057).
Regarding claim 1, Kim et al. teaches An information processing apparatus comprising: a wide area image generator that extracts, from a flying body video obtained when a flying body captures a ground area spreading below while moving, a plurality of video frame images and combines the video frame images, thereby generating a captured image in a wide area; (Abstract; See "A method for constructing air-observed terrain data by using a rotary wing structure includes setting flight information including a photographing starting location and a photographing ending location on the basis of a flight route and a photographing location of the rotary wing structure; transmitting, to the rotary wing structure, the flight information so as to store the flight information in a flight control unit; capturing a ground image by a photographing unit of the rotary wing structure and storing the ground image in a storage unit when the rotary wing structure arrives at the photographing location; ending photographing and returning to the ground when the rotary wing structure arrives at the photographing ending location while repeatedly capturing a ground image; and constructing, by a computer in the control center, terrain data by using ground images stored in the storage unit." & Par. 0019; See "The present invention relates to a method for constructing air-observed terrain data, in which ground images are obtained by an aerial photographing step an image capturing altitude acquirer that acquires a flight altitude at a point of time of image capturing by the flying body for each of the plurality of video frame images; (Par. 0031; See "The flight altitude H is appropriately determined according to required resolution with respect to the ground image.") and an image capturing altitude output unit that outputs a difference of the flight altitude for each video frame image. (Par. 0032; See "In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set, as illustrated in FIG. 4. In this state, when the flight altitude is input, a software installed in the computer of the ground control center 40 divides the photographing area A into several sections according to an image photographing width W based on information of the camera installed at the photographing unit 30 and the inputted flight altitude, and then calculates coordinates (latitude and longitude) of a center point of each section, and thus the flight route P is calculated by connecting the center points." & Par. 0040; See "When the ground images are stored in the storage unit 23 by the above-described steps, a photographing speed and an exposure degree of the camera, and the weather information such as the illumination and the wind speed detected by the first integrated sensors 25, as well as the flight information such as a current flight altitude and flight route of the rotary wing structure 1 are also stored.")
Regarding claim 2, Kim et al. teaches The information processing apparatus according to claim L wherein the output unit comprises a display unit that displays a flight altitude image representing the flight altitude together with the captured image. (Par. 0031; See "The flight altitude H is appropriately determined according to required resolution with respect to the ground image." & Par. 0047; See "Until now, the method for constructing the air-observed terrain data by using the rotary wing structure 1 has been described. However, the rotary wing structure 1 may be used to compare cadastral information indicated in the cadastral map with actual cadastral information. In this case, the ground image obtained by the rotary wing structure 1 is transmitted to the computer of the ground control center 40 through the 
Regarding claim 3, Kim et al. teaches The information processing apparatus according to claim 1, wherein the output unit comprises a display unit that displays a flight altitude image representing the flight altitude superimposed on the captured image. (Par. 0040; See "When the ground images are stored in the storage unit 23 by the above-described steps, a photographing speed and an exposure degree of the camera, and the weather information such as the illumination and the wind speed detected by the first integrated sensors 25, as well as the flight information such as a current flight altitude and flight route of the rotary wing structure 1 are also stored.")
Regarding claim 4, Kim et al. teaches The information processing apparatus according to claim 1, wherein the output unit comprises a display unit that displays an image that expresses an image resolution in place of the flight altitude superimposed on the captured image. (Par. 0001; See "The present invention relates to a method for constructing air-observed terrain data by using a rotary wing structure, and more particularly, to a method for constructing air-observed terrain data by using a rotary wing structure, which appropriately controls the rotary wing structure so that a ground image photographed in the air using the rotary wing structure has proper resolution and a series of images, and synthesizes the obtained ground images, thereby constructing terrain data." & Par. 0040; See "When the ground images are stored in the storage unit 23 by the above-described steps, a photographing speed and an exposure degree of the camera, and the weather information such as the illumination and the wind speed detected by the first integrated sensors 25, as well as the flight information such as a current flight altitude and flight route of the rotary wing structure 1 are also stored." & Par. 0047; See "Until now, the method for constructing the air-observed terrain data by using the rotary wing structure 1 has been described. However, the rotary wing structure 1 may be used to compare cadastral information indicated in the cadastral map with actual cadastral information. In this case, the ground image obtained by the rotary wing structure 1 is transmitted 
Regarding claim 5, Kim et al. teaches The information processing apparatus according to claim 2 or 3, wherein the flight altitude image is an image representing the difference of the flight altitude by a different color. (Par. 0032; See "In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set, as illustrated in FIG. 4. In this state, when the flight altitude is input, a software installed in the computer of the ground control center 40 divides the photographing area A into several sections according to an image photographing width W based on information of the camera installed at the photographing unit 30 and the inputted flight altitude, and then calculates coordinates (latitude and longitude) of a center point of each section, and thus the flight route P is calculated by connecting the center points.") Even assuming the image is black and white, black and white are colors.
Regarding claim 7, Kim et al. teaches The information processing apparatus according to any one of claims 1 to 6, further comprising a controller that controls the flying body, wherein the output unit transfers the flight altitude for each video frame image to the controller, and the controller decides a moving route of the flying body in accordance with the flight altitude for each video frame image. (Par. 0032; See "In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set, as illustrated in FIG. 4. In this state, when the flight altitude is input, a software installed in the computer of the ground control center 40 divides the photographing area A into several sections according to an image photographing width W based on information of the camera installed at the photographing unit 30 and the inputted flight altitude, and then calculates coordinates (latitude and 
Regarding claim 8, Kim et al. teaches The information processing apparatus according to claim 7, wherein the controller specifies the video frame image for which the flight altitude at a past point of time of image capturing is highest, and moves the flying body to a lower altitude at a position at which the specified video frame image was captured. (Par. 0032-0033; See "In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set, as illustrated in FIG. 4. In this state, when the flight altitude is input, a software installed in the computer of the ground control center 40 divides the photographing area A into several sections according to an image photographing width W based on information of the camera installed at the photographing unit 30 and the inputted flight altitude, and then calculates coordinates (latitude and longitude) of a center point of each section, and thus the flight route P is calculated by connecting the center points." & "The center point of each section is a position in which the image is obtained through the camera, i.e., the photographing location S. A photographing starting location and a photographing ending location are set based on the basis of the calculated flight route (P) and photographing location (S), and the flight information such as the flight altitude H, the flight route P, the photographing location S, the photographing starting location and the photographing ending location set as described above is transmitted to the rotary wing structure 1 through the wireless communication.")
Regarding claim 9, Kim et al. teaches An information processing method comprising: extracting, from a flying body video obtained when a flying body captures a ground area spreading below while moving, a plurality of video frame images and combining the video frame images, thereby generating a captured image in a wide area; (Abstract; See "A method for constructing air-observed terrain data by using a rotary wing structure includes setting flight information including a photographing starting location and a photographing ending location on the basis of a flight route and a photographing location of the rotary wing structure; transmitting, to the rotary wing structure, the flight acquiring a flight altitude at a point of time of image capturing by the flying body for each of the plurality of video frame images; (Par. 0031; See "The flight altitude H is appropriately determined according to required resolution with respect to the ground image.") and outputting a difference of the flight altitude for each video frame image. (Par. 0032; See "In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set, as illustrated in FIG. 4. In this state, when the flight altitude is input, a software installed in the computer of the ground control center 40 divides the photographing area A into several sections according to an image photographing width W based on information of the camera installed at the photographing unit 30 and the inputted flight altitude, and then calculates coordinates (latitude and longitude) of a center point of each section, and thus the flight route P is calculated by connecting the center points." & Par. 0040; See "When the ground images are stored in the storage unit 23 by the above-described steps, a photographing speed and an exposure degree of the camera, and the weather information such as the illumination and the wind speed detected by the first integrated sensors 25, as well as the flight information such as a current flight altitude and flight route of the rotary wing structure 1 are also stored.")
Regarding claim 10, Kim et al. teaches An information processing program for causing a computer to execute a method, comprising: extracting, from a flying body video obtained when a flying body captures a ground area spreading below while moving, a plurality of video frame images and combining the video frame images, thereby generating a captured image in a wide area; (Abstract; See "A method for constructing air-observed terrain data by using a rotary wing structure includes setting flight information including a photographing starting location and a photographing ending location on the basis of a flight route and a photographing location of the rotary wing structure; transmitting, to the rotary wing structure, the flight information so as to store the flight information in a flight control unit; capturing a ground image by a photographing unit of the rotary wing structure and storing the ground image in a storage unit when the rotary wing structure arrives at the photographing location; ending photographing and returning to the ground when the rotary wing structure arrives at the photographing ending location while repeatedly capturing a ground image; and constructing, by a computer in the control center, terrain data by using ground images stored in the storage unit." & Par. 0019; See "The present invention relates to a method for constructing air-observed terrain data, in which ground images are obtained by an aerial photographing step of using a camera installed at the rotary wing structure, and then synthesized so as to construct the air-observed terrain.") acquiring a flight altitude at a point of time of image capturing by the flying body for each of the plurality of video frame images; (Par. 0031; See "The flight altitude H is appropriately determined according to required resolution with respect to the ground image.") and outputting a difference of the flight altitude for each video frame image. (Par. 0032; See "In a method of setting the flight route P, the photographing location S and the flight altitude H at the flight control unit 40, first, when a user inputs coordinates for dividing a predetermined area, i.e., positions (latitude and longitude) of a left lower point and a right upper point, a quadrangular photographing area A is set, as illustrated in FIG. 4. In this state, when the flight altitude is input, a software installed in the computer of the ground control center 40 divides the photographing area A into several sections according to an image photographing width W based on information of the camera installed at the photographing unit 30 and the inputted flight altitude, and then calculates coordinates (latitude and longitude) of a center point of each section, and thus the flight route P is calculated by connecting the center points." & Par. 0040; See "When the ground images are stored in the storage unit 23 by the above-described 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0132057) in view of Mantisvision Ltd. (EP2437026).
Regarding claim 6, Kim et al. fails to teach wherein the flight altitude image is an image representing the difference of the flight altitude by a change in a depth of a color.
Mantisvision Ltd. makes up for the deficiencies in Kim et al. Mantisvision Ltd. teaches wherein the flight altitude image is an image representing the difference of the flight altitude by a change in a depth of a color. (Par. 0006; See "In contrast to Passive-Triangulation systems, Active-Triangulation systems are known in the art for their high reliability. In these systems, the "notorious" correspondence problem (such as described for example in the following Web page http://en.wikipedia.org/wiki/Correspondence_problem) is completely avoided due to use of an additional dedicated active illumination source, which projects Structured Light over the acquired scene. Structured Light has a designated layout whose purpose is to provide a distinct identification to each local region of it that is back-reflected from the scene and caught by a camera. Since the correspondence takes place according to a predefined format, there is no need for two cameras, and only one camera and one projector can usually be used for performing the required triangulation. Besides being reliable and having a relatively simple design, these Active-Triangulation systems also have relatively high accuracy in depth 
Kim et al. and Mantisvision Ltd. are both directed to image capturing devices and are obvious to combine because Kim et al. is improved with the image depth analysis and coloring within Mantisvision Ltd. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Kim et al. in view of Mantisvision Ltd.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Matsushita et al. (U.S. Publication No. 2005/0267653) teaches a method and system for processing and displaying real-time aircraft data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:00am-6:00pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
8/13/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661